Title: To James Madison from Thomas Jefferson, 25 April 1807
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Apr. 25. 07.

Yours of the 20th. came to hand on the 23d. and I now return all the papers it covered, to wit Harris’s, Maurice’s & Genl. Smith’s letters, as also some papers respecting Burr’s case for circulation.  Under another cover is a letter from Govr. Williams, confidential & for yourself alone as yet.  I expect we shall have to remove Meade.  Under still a different cover you will recieve Monroe’s & Pinckney’s letters detained at the last post.  I wrote you then on the subject of the British treaty, which the more it is developed the worse it appears.  Mr. Rodney being supposed absent I inclose you a letter from Mr. Reed advising the summoning Rufus Easton as a witness; but if he is at St. Louis he cannot be here by the 22d. of May.  You will observe that Govr. Williams asks immediate instructions what he shall do with Blannerhasset, Tyler, Floyd, & Ralston.  I do not know that we can do any thing but direct Genl. Wilkerson to recieve & send them to any place where the judge shall decide they ought to be tried.  I suppose Blannerhasset should come to Richmond.  On consulting with the other gentlemen, be so good, as to write to Williams immediately as a letter will barely get there by the 4th. Monday of May.  I inclose you a warrant for 5000. D. for Mr. Rodney in the form advised by Mr. Gallatin.
We have had three great rains within the last 13. days.  It is just now clearing off after 36. hours of rain with little intermission.  Yet it is thought not too much.  I salute you with sincere affection.

Th: Jefferson

